Case 8:21-cv-00839-SDM-AAS Document 118 Filed 08/02/21 Page 1 of 1 PageID 3805



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


    STATE OF FLORIDA,

          Plaintiff,

    v.                                               CASE NO. 8:21-cv-839-SDM-AAS

    XAVIER BECERRA, et al.,

          Defendants.
    __________________________________/


                                            ORDER

          Texas’s motion to intervene includes a proposed complaint (Doc. 26-1)

    that Texas requests “the court . . . accept and file.” (Doc. 26 at 17) Because a

    July 29, 2021 order (Doc. 117) grants Texas’s motion to intervene, no later than

    AUGUST 4, 2021, Texas must file the complaint (“accept[ing]” a complaint as

    “file[d]” confuses the reader of the docket). In accord with Local Rule 2.02(a),

    Texas’s complaint must designate a lead counsel, which Local Rule 1.01(d)(9)

    defines as “the lawyer responsible to the court and the other parties for the conduct

    of the action, including scheduling.”

          ORDERED in Tampa, Florida, on August 2, 2021.
